 Case 17-22158         Doc 124      Filed 12/11/18 Entered 12/11/18 08:34:36             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-22158
         TINA M RICE-HARRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/25/2017.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/06/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-22158       Doc 124        Filed 12/11/18 Entered 12/11/18 08:34:36                  Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $14,235.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                $14,235.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                            $13,549.54
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                     $685.46
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                            $14,235.00

Attorney fees paid and disclosed by debtor:                 $3,886.18


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
CBE GROUP                        Unsecured      1,197.00            NA           NA            0.00       0.00
CCI                              Unsecured         538.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,610.40       1,854.00     1,854.00           0.00       0.00
CLARK HILL PLC                   Unsecured     16,731.00            NA           NA            0.00       0.00
DIRECTV                          Unsecured         508.60           NA           NA            0.00       0.00
Enhancrcvrco                     Unsecured         322.00           NA           NA            0.00       0.00
FIRST FEDERAL SAVINGS BANK NA    Secured             0.00   182,196.45    148,127.55           0.00       0.00
FIRST FEDERAL SAVINGS BANK NA    Secured      737,674.71    627,156.96    809,323.41           0.00       0.00
FIRST PREIMER BANK               Unsecured          54.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         553.00       553.00           0.00       0.00
IL DEPT OF REVENUE               Priority       3,721.00       3,780.28     3,780.28           0.00       0.00
IL DEPT OF REVENUE               Priority       1,146.00           0.00         0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      16,397.00     16,766.68     16,766.68           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,635.94     1,635.94           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         225.00        241.47       241.47           0.00       0.00
LVNV FUNDING                     Unsecured         557.69        557.69       557.69           0.00       0.00
LVNV FUNDING                     Unsecured      1,452.58       1,452.58     1,452.58           0.00       0.00
MIDLAND FUNDING                  Unsecured         842.00           NA           NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         454.00        299.37       299.37           0.00       0.00
PREMIER BANKCARD LLC             Unsecured         241.47           NA           NA            0.00       0.00
SYSTEMS & SERVICES TECH INC      Unsecured      3,926.37       3,926.37     3,926.37           0.00       0.00
THE BEST SERVICE CO/CA           Unsecured         100.00        100.09       100.09           0.00       0.00
THE BEST SERVICE CO/CA           Unsecured         100.09           NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      5,031.00            NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,186.00            NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      7,503.00            NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      9,012.00     14,331.55     14,331.55           0.00       0.00
VERIZON                          Unsecured         812.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 17-22158         Doc 124      Filed 12/11/18 Entered 12/11/18 08:34:36                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $809,323.41                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                $148,127.55                $0.00            $0.00
 TOTAL SECURED:                                         $957,450.96                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $20,546.96                $0.00            $0.00
 TOTAL PRIORITY:                                         $20,546.96                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,952.06                $0.00            $0.00


Disbursements:

         Expenses of Administration                            $14,235.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                      $14,235.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
